UNITED STATES DISTRICT COURT
                                                                         AUG 0 8 2019
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

                                                 DECISION AND ORDER
             V.

                                                 I:I9-MR-00002 EAW
DONAED BRENNAN,

                    Defendant.



                                   BACKGROUND


      On June 4,2018, the Government filed a eriminal eomplaint alleging that defendant

Donald Brennan ("Defendant") violated 18 U.S.C. § 2250(a) by knowingly failing to

register or update a registration as required by the Sex Offender Registration and

Notifieation Act. United States v. Brennan, No. I8-mj-5083, Dkt. I (W.D.N.Y. June 4,

2018). The magistrate judge handling the case found Defendant incompetent to stand trial

on December 3, 2018. Id., Dkt. 13. On that same date, Defendant moved to dismiss the

eriminal complaint and sought his immediate release from custody. Id., Dkt. 12. The

magistrate judge orally denied Defendant's motion at a hearing on December 21, 2018, and

found that Defendant must be committed to the custody of the Attorney General pursuant

to 18 U.S.C. § 4241(d). Id., Dkt. 17, Dkt. 18. Defendant appealed the magistrate judge's

decision on January 3, 2019(Dkt. I), and the appeal was assigned to the undersigned.




                                         - 1 -
       On January 25, 2019, the Court issued a Decision and Order in which it affirmed

the magistrate judge's decision and committed Defendant to the custody of the Attorney

General pursuant to 18U.S.C.§ 4241(d). (Dkt. 11). The Court further added a requirement

that the Attorney General produce an interim prognosis report within 45 days of

Defendant's hospitalization. {Id. at 33).'

       On March 26,2019, Defendant was admitted to the mental health unit at the Federal

Bureau of Prisons Federal Medical Center in Butner, North Carolina ("FMC-Butner").

(Dkt. 19-1 at 1). The Court received an interim prognosis report from FMC-Butner on

May 7,2019, indicating that additional time was needed to assess Defendant's capacity for

restoration to competency. (Dkt. 23).

       Dr. Evan S. DuBois, a forensic psychologist at FMC-Butner, has submitted to the

Court a forensic evaluation, dated July 24, 2019, opining that Defendant's "mental

condition continues to render him not competent to proceed to trial" and that "he will not

recover from his mental condition to the extent that he would become competent in the

foreseeable future." (Dkt. 34 at 12). No party has submitted to the Court any evidence

regarding Defendant's mental condition to contradict Dr. DuBois' assessment.

       On August 8,2019,the Court held a hearing regarding Defendant's competency and

the possibility that he could be restored to competency. Without objection by the



'     Defendant filed an interlocutory appeal of the Court's commitment order, which
was denied by the Second Circuit Court of Appeals on July 2, 2019. See United States v.
Brennan,928 F.3d 210(2d Cir. 2019).


                                             -2-
Government or Defendant, Defendant and Dr. DuBois appeared at the hearing via video

conference from FMC-Butner. At the hearing, the Government orally requested that the

Court order that medical staffat FMC-Butner assess Defendant for dangerousness pursuant

to 18 U.S.C. §§ 4246 and 4248.

       For the reasons set forth below, the Court finds that Defendant is not competent and

cannot be restored to competency in the foreseeable future. The Court further orders that

Defendant remain in the custody of FMC-Butner for an additional period of 45 days, to

permit the director ofthat facility to determine whether to file a certificate ofdangerousness

pursuant to 18 U.S.C. §§ 4246 or 4248.

                                      DISCUSSION

1.     Legal Standard


       It is a well-established and basic principle of our system of criminal justice that "a

person whose mental condition is such that he lacks the capacity to understand the nature

and object ofthe proceedings against him,to consult with counsel,and to assist in preparing

his defense may not be subjected to a trial." Drope v. Missouri,420 U.S. 162, 171 (1975).

However, it is also true that "the sovereign's power to bring an accused to trial [is]

fundamental to a scheme of ordered liberty and prerequisite to social justice and peace."

United States v. Magassouba,544 F.3d 387, 402-03(2d Cir. 2008)(quotation and original

alterations omitted). "To accommodate these two principles, federal law has long allowed

the govemment to commit an incompetent defendant to custody in order to render him



                                            -3-
competent to stand trial." Id. at 403. However,such commitment may not constitutionally

extend indefinitely, and if it is determined that there is not "a substantial probability that

[the defendant] will attain [the] capacity [to proceed to trial] in the foreseeable future," then

the Government "must either institute the customary civil commitment proceeding that

would be required to commit indefinitely any other citizen, or release the defendant."

Jackson v. Indiana, 406 U.S. 715, 738 (1972)(footnote omitted). It is ultimately the

Court's responsibility to determine whether Defendant is permanently incompetent.

United States v. Brennan, 928 F.3d 210, 216(2d Cir. 2019).

II.    Assessment of Defendant's Competency and Restorabilitv

       Under the applicable federal statute, a criminal defendant is considered incompetent

if he "is presently suffering from a mental disease or defect rendering him mentally

incompetent to the extent that he is unable to understand the nature and consequences of

the proceedings against him or to assist properly in his defense." 18 U.S.C. § 4241(d).

Here, the Court has already determined that Defendant meets this definition. {See Dkt. 11

at 10). There is no evidence before the Court that Defendant's mental condition has

meaningfully changed since the time the Court made that determination, and the Court

finds no reason to revisit or revise its earlier conclusion that Defendant is currently

incompetent to proceed to trial. Accordingly, the question before the Court is "whether

there is a substantial probability that in the foreseeable future [Defendant] will attain the




                                               4-
capacity to permit the [criminal] proceedings to go forward." Brennan, 928 F.3d at 216

(alteration in original)(quoting 18 U.S.C. § 4241(d)(1)).

       The evidence before the Court demonstrates that such a substantial probability does

not exist. Dr. DuBois' forensic evaluation sets forth in detail the various assessments and

tests that were performed on Defendant,which collectively revealed significant impairment

in Defendant's cognitive functioning. Dr. DuBois noted that, most likely as a result of

long-term chronic alcohol abuse. Defendant suffers from moderate cerebral atrophy and

volume loss, and meets the criteria for "an Alcohol-induced Major Neurocognitive

Disorder, amnestic-confabulatory type, persistent." (Dkt. 34 at 9-10). Dr. DuBois further

found that Defendant's prognosis is poor, explaining that Defendant's cognitive abilities

are unlikely to improve with time and that what limited treatment options exist are aimed

at preventing further injury, and not repairing past damage. {Id. at 11). Based on these

findings. Dr. DuBois opines that Defendant remains incompetent to proceed to trial and

that "he will not recover from his mental condition to the extent that he would become

competent in the foreseeable future." {Id. at 12).

       The Court finds Dr. DuBois' conclusions well-supported by the evidence ofrecord,

including the psychological and neurological tests and imaging that have been performed,

as well as the Court's own observations of Defendant. Moreover, neither the Government

nor Defendant contests Dr. DuBois' assessment, and no party has submitted any evidence

to support a contrary finding.




                                           -5-
       For these reasons, the Court finds that:(1)Defendant is presently suffering from a

mental disease or defect rendering him mentally incompetent to the extent that he is unable

to understand the nature and consequences of the proceedings against him or to assist

properly in his defense, and(2)there is not a substantial probability that Defendant can or

will be restored to competency in the foreseeable future.

III.   Assessment of Dangerousness Pursuant to 18 U.S.C. SS 4246 and 4248

       Defendant is hospitalized at FMC-Butner pursuant to 18U.S.C.§ 4241(d). Pursuant

to that statute, upon the expiration of the commitment period, if"the defendant's mental

condition has not so improved as to permit the proceedings to go forward," the defendant

then becomes subject to the provisions of 18 U.S.C. §§ 4246 and 4248. 18 U.S.C.

§ 4241(d). These two sections govern the civil commitment of a person suffering from a

mental disease or defect as a result of which his release would create a substantial risk of

bodily injury to another person or serious damage to property of another and the civil

commitment of a sexually dangerous person, respectively.

       Both § 4246 and § 4248 set forth procedures a court must follow in considering

whether a person who would otherwise be released from custody should be civilly

committed. Under § 4246, the first step is for the director of the facility where the

individual is hospitalized to assess whether the individual "is presently suffering from a

mental disease or defect as a result of which his release would create a substantial risk of

bodily injury to another person or serious damage to property of another." 18 U.S.C.



                                           -6
§ 4246(a). Similarly, under § 4248, the first step is for the director of the facility where

the individual is hospitalized to assess whether the individual is "a sexually dangerous

person." 18 U.S.C. § 4248(a). If the facility director finds that either of those two

conditions exist, he must then issue a certificate of dangerousness and transmit that

certificate to "the clerk of the court for the district in which the person is confined." 18

U.S.C. § 4246(a); 18 U.S.C. § 4248(a). If such a certificate is filed under § 4246,"[t]he

court shall order a hearing to determine whether the person is presently suffering from a

mental disease or defect as a result of which his release would create a substantial risk of

bodily injury to another person or serious damage to property of another," 18 U.S.C.

§ 4246(a), while the filing ofsuch a certificate under § 4248 requires the court to "order a

hearing to determine whether the person is a sexually dangerous person," 18 U.S.C.

§ 4248(a).

       Neither § 4246 nor § 4248 explicitly state that a person may be hospitalized for the

purpose of permitting the facility director to perform an initial assessment of

dangerousness. However, at least one federal circuit court has concluded that "[i]n

authorizing the director to file a dangerousness certification, § 4246 necessarily

contemplates the temporary commitment ofthat person so that the director can conduct the

evaluation necessary to make the certification decision." United States v. Godinez-Ortiz,
563 F.3d 1022,1032(9th Cir. 2009). The Court finds this reasoning persuasive,and further

finds that it applies with equal force to § 4248.^

       Accordingly, the Court finds it appropriate to order that Defendant continue to be

hospitalized at FMC-Butner so that the facility director can determine whether a certificate

of dangerousness should be issued. "The duration of such commitment[] is controlled by

18 U.S.C. § 4247(b)." Godinez-Ortiz, 563 F.3d at 1032. Under § 4247(b), commitment

for a psychological examination under §§ 4246 and 4248 may be "for a reasonable period,

but not to exceed forty-five days." 18 U.S.C. § 4247(b). In this case, the Court finds that

a 45-day period is reasonable, based on Dr. DuBois' explanation, provided at the hearing

on August 8, 2019, ofthe necessary steps in making the assessments.




^      At the hearing, defense counsel cited to United States v. Baker, 807 F.2d 1315 (6th
Cir. 1986), to argue that the Court lacks the authority to direct the facility director at FMC-
Butner to assess Defendant's dangerousness. However, Baker dealt with the Court's
authority to hold a dangerousness hearing under § 4246 notwithstanding the fact that the
facility director had not issued a certificate of dangerousness. See id. at 1324(finding that
the district court erred in "sua sponte calling a section 4246 hearing before the requisite
findings were made by the director at Butner"). Here, the Court has not scheduled a
dangerousness hearing—instead, the Court has provided a mechanism by which the
director at FMC-Butner may determine whether a certificate of dangerousness should
issue. Baker is therefore inapposite. See United States v. River-Morales, 365 F. Supp. 2d
1139, 1143-44 (S.D. Cal. 2005) ("Importantly, the Sixth Circuit [in Baker^ was not
confronted with the issue here: whether a defendant who has been committed pursuant to
§ 4241(d)and who has become subject to the provisions of§ 4246 can be held for a short,
definite, additional period of time in order to give the facility director time to determine
whether a certificate should be filed pursuant to § 4246(a)in the first instance."), aff'd, 160
F. App'x 648(9th Cir. 2005).


                                             -8-
                                      CONCLUSION


         For the foregoing reasons, the Court finds that(1) Defendant is presently suffering

from a mental disease or defeet rendering him mentally ineompetent to the extent that he

is unable to understand the nature and consequenees of the proeeedings against him or to

assist properly in his defense, and (2) there is not a substantial probability that Defendant

ean or will be restored to eompeteney in the foreseeable future.

         The Court further orders that Defendant's eommitment to the Attorney General's

eustody (and hospitalization at FMC-Butner) shall eontinue for an additional 45-day

period, so as to permit the faeility direetor to determine whether a eertifieate of

dangerousness should be issued pursuant to 18 U.S.C. § 4246 and/or § 4248.

         SO ORDERED.




                                                  ELIZ^ETIEA. WOEFORD
                                                     fed States Distriet Judge
Dated:         August 8, 2019
               Roehester, New York




                                            -9-
